Citation Nr: 1622241	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  09-28 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

On March 5, 2012, the Veteran testified at hearing before a Veterans Law Judge, sitting at the San Diego, California RO. The Veteran Law Judge who conducted the March 2012 hearing is no longer available, and the claim has since been reassigned to the undersigned. In a March 2016 letter, VA informed the Veteran of his rights in regard to another optional Board hearing. The Veteran has not requested another Board hearing on the above issue. As the transcript of the March 2012 hearing is of record, the undersigned can make a decision on the appellate record as it is. 

In May 2012, the Board remanded for this claim for further development. In July 2015, the Board remanded the issue again for more development. Specifically, the Board instructed the RO to obtain an addendum medical opinion in regard to the Veteran's claimed condition. 


FINDING OF FACT

The preponderance of the evidence is against a relationship or correlation between the Veteran's active duty service and his claimed IBS condition.


CONCLUSION OF LAW

The criteria for service connection for a right eye condition have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in January 2008. 

VA also has a duty to assist the Veteran in the development of the claims. The claims file contains medical records, service treatment records (STRs), and statement in support of the Veteran's claim. The Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

The Veteran was afforded VA examinations in October 2012 with addendums in January 2013 and July 2015. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examinations obtained in this case are more than adequate, as they provide findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim. Essentially, all available evidence that could substantiate the claim has been obtained.


Legal Critieria

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

Analysis

The Board has reviewed all of the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran has claimed he has IBS related to his military service. The Board finds that service connection for such condition is not warranted for the below reasons.
An essential element of a claim for service connection is evidence of a current disability. The Board is cognizant that the Veteran reported IBS, for which he is competent to report. However, while the Veteran contends that he experiences IBS symptoms such as diarrhea, the claims folder does not reflect a diagnosis of IBS.

Another essential element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. The Veteran's STRs does not reflect complaints of, or treatment for IBS. The Board does note that the Veteran complained of, and received treatment for, diarrhea and abdominal pain, which had its onset after he ate some fast food. (See December 2005 chronological record of medical care). The claims folder further reflects that the Veteran's friend, who also consumed the same fast food, experienced the same symptoms. At the time of the Veteran's December 2005 symptoms were noted as acute and likely viral.

Generally, a third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. The Board finds that the competent, credible evidence of record is against such a finding. Thus the third requirement has not been met.  

As noted above the Veteran's STRs are negative for any complaints of, or treatment for, IBS. Further, the Veteran has conceded that he left service prior to receiving any treatment. (See October 2012 VA medical examination). However, post-service medical records do not reflect the Veteran has been diagnosed with, or treated for, IBS.

In the present claim, there is no competent and credible clinical and/or lay opinion which supports a finding that the Veteran has IBS which is causally related to, or aggravated by, active service. In addition, there is no continuity of symptomatology which supports a causal relationship between the alleged IBS and active service. 

In a July 2015 VA medical addendum, a physician opined that the Veteran's claimed IBS is less likely than not incurred in or caused by an in-service injury, event, or illness. The examiner explained that the 2005 diarrhea that the Veteran experienced was likely viral in nature as opposed to being a symptom of IBS. In noting that the Veteran's friend also experienced the same symptoms, the examiner explained that viral diarrhea is commonly called food poisoning and is not a symptom of IBS. The examiner further addressed a February 2009 medical appointment for hemorrhoids, during which the Veteran stated that he denied any change in bowel habits, had a fiber-rich diet, and typically had two soft and formed bowel movements a day.  The examiner subsequently stated that this record of the Veteran had "such detailed information about his bowel habits" that, if he was having the IBS symptoms he has now, they would have been mentioned.  The examiner thus was unable to base the opinion on the Veteran's lay assessment of the onset/continuity of symptoms.  

The Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when a layperson is competent to identify the medical condition). However, in the present case, there is evidence that the continuous symptoms reported by the Veteran were not described during at least one post-service consultation, and the above-cited examiner supported her medical opinion on this fact and a further review of the evidence of record.  The examiner's opinion is accordingly the most probative evidence of record.  The Board thus finds that the evidence of record, on balance, does not support the claim.

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2015), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for IBS is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


